



FIRST AMENDMENT TO
NOTE PURCHASE AND COVENANTS AGREEMENT


THIS FIRST AMENDMENT TO NOTE PURCHASE AND COVENANTS AGREEMENT (this "Amendment")
dated as of April 29, 2016, is made by and among INDIANAPOLIS POWER & LIGHT
COMPANY, an Indiana corporation (the "Borrower"), the lenders listed on the
signature pages hereof (the “Lenders”), and PNC BANK, NATIONAL ASSOCIATION, a
national banking association, as administrative agent for the Lenders (the
"Administrative Agent") under the Agreement referred to below. PNC CAPITAL
MARKETS LLC is Sole Bookrunner and Sole Lead Arranger and BMO HARRIS BANK N.A.
is Documentation Agent under the Agreement.
WITNESSETH:
WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into the
Note Purchase and Covenants Agreement dated as of December 22, 2015 (the
"Agreement"); and
WHEREAS, Standard & Poor’s Ratings Services recently upgraded the Borrower’s
credit rating to BBB- from BB+ which had the unintended result of increasing the
Applicable Margin on the pricing grid of the Agreement; and
WHEREAS, the Borrower has requested that the Lenders modify the method used to
determine the Applicable Margin on the pricing grid of the Agreement in order to
avoid such result; and
WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
assigned thereto in the Agreement.
NOW, THEREFORE, in consideration of their mutual covenants and agreements
hereafter set forth, and intending to be legally bound, the parties hereto agree
as follows:
ARTICLE I


Section 1.1    Section 1.1 [Certain Definitions] of the Agreement shall be
amended to insert the following new definitions in the appropriate alphabetical
order therein:
“First Amendment shall mean that certain First Amendment to Agreement, dated as
of April 29, 2016, among Borrower, the Lenders and Administrative Agent.”


“First Amendment Effective Date shall mean the date that each of the conditions
set forth in Section 2.3 of the First Amendment has been satisfied to the
satisfaction of the Administrative Agent.”




  

--------------------------------------------------------------------------------





Section 1.2    Amendment of Background Statements. Paragraph 2 of the Background
statements of the Agreement is hereby amended and restated in its entirety as
follows:
2. The 2015A Notes and 2015B Notes were issued pursuant to a Trust Indenture
dated as of December 1, 2015 (the "Original Indenture") by and between the
Issuer and U.S. Bank National Association, as trustee (the "Trustee"), which
Original Indenture is being amended and supplemented by the First Amendatory and
Supplemental Indenture of Trust dated as of April 1, 2016 (the "First Amendatory
and Supplemental Indenture of Trust", and together with the Original Indenture,
the "Indenture").
Section 1.3    Amended and Restated Schedule 1.1(A). Schedule 1.1(A) [Pricing
Grid - Variable Pricing and Fees Based on Borrower's Rating] to the Agreement is
hereby amended and restated to read as set forth on the Schedule 1.1(A) attached
to this Amendment.
Article II


Section 2.1    No Other Amendments. Except as amended hereby, the terms and
provisions of the Agreement remain unchanged, are and shall remain in full force
and effect unless and until modified or amended in writing in accordance with
their terms, and are hereby ratified and confirmed. Except as expressly provided
herein, this Amendment shall not constitute an amendment, waiver, consent or
release with respect to any provision of any Loan Document, a waiver of any
Potential Default or Event of Default under any Loan Document, or a waiver or
release of any of the Lenders’ or Administrative Agent’s rights and remedies
(all of which are hereby reserved).
Section 2.2    Representations and Warranties. The Borrower hereby represents
and warrants to the Lenders and the Administrative Agent that the
representations and warranties set forth in Article III of the Agreement, are
true and correct on and as of the date hereof (except for any representation or
warranty which was expressly limited to an earlier date, in which case such
representation and warranty shall be true and correct on and as of such date),
and that no Event of Default, or Potential Default, has occurred or is
continuing or exists on or as of the date hereof.
Section 2.3    Conditions to Effectiveness. This Amendment shall become
effective on the First Amendment Effective Date upon execution and delivery to
the Administrative Agent hereof by the Borrower, all of the Lenders and the
Administrative Agent and the satisfaction of the following conditions
precedents:
(a)Execution and Delivery of Amendment. The Borrower, the Lenders, and the
Administrative Agent shall have executed and delivered this Amendment to the
Administrative Agent, and all other documentation necessary for effectiveness of
this Amendment shall have been executed and delivered all to the satisfaction of
the Administrative Agent.


2



--------------------------------------------------------------------------------





(b)Execution and Delivery of Indenture Amendment. Administrative Agent shall
have received an amendment to the Indenture effective as of the First Amendment
Effective Date in the form attached hereto as Exhibit A (the “First Amendatory
and Supplemental Indenture of Trust”).
(c)Opinion of Note Counsel. Administrative Agent shall have received an opinion
of note counsel addressed to the Administrative Agent and the Lenders as to the
no adverse tax effect of this Amendment and the First Amendatory and
Supplemental Indenture of Trust on the Notes.
(d)Consents. All material consents required to effectuate the transactions
contemplated by this Amendment and the other Loan Documents and shall have been
obtained.
(e)Legal Details. All legal details and proceedings in connection with the
transactions contemplated by this Amendment and the other Loan Documents shall
be in form and substance reasonably satisfactory to the Administrative Agent and
counsel for the Administrative Agent, and the Administrative Agent shall have
received all such other counterpart originals or certified or other copies of
such documents and proceedings in connection with such transactions, in form and
substance satisfactory to the Administrative Agent and its counsel, as the
Administrative Agent or its counsel may reasonably request.
Section 2.4    Approval and Execution of First Amendatory and Supplemental
Indenture of Trust.
The Lenders hereby approve and consent to the execution of the First Amendatory
and Supplemental Indenture of Trust in the form attached hereto as Exhibit A,
and authorize and direct the Administrative Agent to execute the First
Amendatory and Supplemental Indenture of Trust on behalf of the Lenders.
Section 2.5    Miscellaneous.
(a)    This Amendment shall become effective as provided in Section 2.3.
(b)    The Agreement, as amended by this Amendment, is in all respects ratified,
approved and confirmed, and shall, as so amended, remain in full force and
effect. From and after the date that the amendments herein described take
effect, all reference to the “Agreement” in the Agreement and in the other Loan
Documents, shall be deemed to be references to the Agreement as amended by this
Amendment.
(c)    This Amendment shall be deemed to be a contract under the laws of the
State of Indiana, and for all purposes shall be governed by, construed and
enforced in accordance with the laws of said State.


3



--------------------------------------------------------------------------------





(d)    This Amendment may be executed in any number of counterparts by the
different parties hereto on separate counterparts. Each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one in the same instrument.
(e)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the date of this Amendment, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
(f)    This Amendment amends the Agreement, but is not intended to constitute,
and does not constitute, a novation of the Obligations of the Borrower under the
Agreement or any other Loan Document.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




4



--------------------------------------------------------------------------------








[SIGNATURE PAGE TO
FIRST AMENDMENT TO NOTE PURCHASE AND COVENANTS AGREEMENT]


IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.


BORROWER:


INDIANAPOLIS POWER & LIGHT COMPANY


By:                            
Craig L. Jackson
Vice President and Chief Financial Officer




















    









--------------------------------------------------------------------------------






[SIGNATURE PAGE TO
FIRST AMENDMENT TO NOTE PURCHASE AND COVENANTS AGREEMENT]


 
PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent
By:                                           
      Tracy J. Venable
      Senior Vice President


 
 










--------------------------------------------------------------------------------






[SIGNATURE PAGE TO
FIRST AMENDMENT TO NOTE PURCHASE AND COVENANTS AGREEMENT]


U.S. BANK NATIONAL ASSOCIATION
By:    




 
 
 
 










--------------------------------------------------------------------------------






[SIGNATURE PAGE TO
FIRST AMENDMENT TO NOTE PURCHASE AND COVENANTS AGREEMENT]


BMO HARRIS BANK N.A., individually and as Documentation Agent
By:    







--------------------------------------------------------------------------------






[SIGNATURE PAGE TO
FIRST AMENDMENT TO NOTE PURCHASE AND COVENANTS AGREEMENT]


SUNTRUST BANK
By:    
      


 
 
 
 










--------------------------------------------------------------------------------






[SIGNATURE PAGE TO
FIRST AMENDMENT TO NOTE PURCHASE AND COVENANTS AGREEMENT]
 
 
 
 

THE HUNTINGTON NATIONAL BANK
By:    


  

--------------------------------------------------------------------------------






SCHEDULE 1.1(A)


PRICING GRID--
VARIABLE PRICING BASED ON BORROWER'S RATING


The "Applicable Margin" for any day is the rate per annum set forth below
corresponding to the Status that exists on such day:




Level


Borrower's Rating
(Fitch/Moody's/S&P)


Applicable
Margin


1
≥ A-/A3/A-
1.000%
2
≥ BBB+/Baa1/BBB+
1.125%
3
≥ BBB/Baa2/BBB
1.250%
4
≥ BBB-/Baa3/BBB-
1.500%
5
≥ BB+/Ba1/BB+
1.875%
6
< BB+/Ba1/BB+
2.125%



For purposes of this Schedule, the following terms have the following meanings:


"Fitch" means Fitch, Inc.


"Fitch Rating" means the rating assigned to the senior unsecured long-term debt
securities of the Borrower without third-party credit enhancement, and any
rating assigned to any other debt security of Fitch shall be disregarded. If
Fitch does not maintain a senior unsecured debt rating for the Borrower, "Fitch
Rating" shall mean the corporate credit rating assigned by Fitch to the
Borrower. The rating in effect on any date is that in effect on the close of
business on such date.


"Moody's" means Moody's Investors Service, Inc.


"Moody's Rating" means the rating assigned to the senior unsecured long-term
debt securities of the Borrower without third-party credit enhancement, and any
rating assigned to any other debt security of the Borrower shall be disregarded.
If Moody's does not maintain a senior unsecured debt rating for the Borrower,
"Moody's Rating" shall mean the corporate credit rating assigned by Moody's to
the Borrower. The rating in effect on any date is that in effect on the close of
business on such date.


"Rating" means a Fitch Rating, Moody's Rating or S&P Rating, as appropriate.


"Rating Agency" means Fitch, Moody's or S&P, as appropriate.


"S&P" means Standard & Poor's Ratings Group.




Schedule 1.1(A) - 1

--------------------------------------------------------------------------------





"S&P Rating" means the rating assigned to the senior unsecured long-term debt
securities of the Borrower without third-party credit enhancement, and any
rating assigned to any other debt security of the Borrower shall be disregarded.
If S&P does not maintain a senior unsecured debt rating for the Borrower, "S&P
Rating" shall mean the corporate credit rating assigned by S&P to the Borrower.
The rating in effect on any date is that in effect on the close of business on
such date.


"Status" refers to the determination of which of Level 1 Status, Level 2 Status,
Level 3 Status, Level 4 Status, Level 5 Status or Level 6 Status exists at any
date.


For purposes of the foregoing, (a) if no Rating Agency shall have in effect a
Rating, the Applicable Margin will be set in accordance with Level 6; (b) if
only one Rating Agency shall have in effect a Rating, the Applicable Margin
shall be determined by reference to the available Rating; (c) if only two of the
Rating Agencies have in effect a Rating and such Ratings shall fall within
different levels, the Applicable Margin shall be based upon the higher Rating
unless such Ratings differ by two or more levels, in which case the applicable
level will be deemed to be one level below the higher of such levels; (d) if the
Ratings shall fall within three different levels, then the Applicable Margin
shall be based upon one level above the mid-point between the highest and lowest
Rating (or if such calculation does not yield an exact mid-point Rating, the
higher of the two intermediate mid-point Ratings); (e) In the case where two of
the ratings are in the equivalent rating category (the "Majority Rating") and
the third rating is not, (i) if the third rating is no more than one rating
category different from the Majority Rating, the Applicable Margin corresponding
to the rating category of the Majority Rating will apply; (ii) if the third
rating is two or more rating categories higher than the Majority Rating, the
Applicable Margin for the rating one rating category higher than the Majority
Rating will apply; and (iii) if the third rating is two or more rating
categories lower than the Majority Rating, the Applicable Margin for the rating
one rating category lower than the Majority Rating will apply; (f) if any Rating
shall be changed, such change shall be effective as of the date on which such
change is first announced publicly by the Rating Agency making such change.







--------------------------------------------------------------------------------






EXHIBIT A
FORM OF
FIRST AMENDATORY AND SUPPLEMENTAL INDENTURE OF TRUST


      



